BY THE COURT:
In light of the Supreme Court’s decision today in Burwell, Secretary of Health and Human Services v. Hobby Lobby Stores, — U.S. —, 134 S.Ct. 2751, 189 L.Ed.2d 675 (2014), we grant the motion of Eternal Word Television Network for an injunction pending appeal, and deny as moot the request for expedited briefing and oral argument. The Secretary is enjoined from enforcing against EWTN the substantive requirements set forth in 42 U.S.C. § 300gg-13(a)(4) and from assessing fines or taking other enforcement action against EWTN for noncompliance.
We express no views on the ultimate merits of EWTN’s appeal in this case.
MOTION FOR INJUNCTION PENDING APPEAL GRANTED; MOTION FOR EXPEDITED BRIEFING AND EXPEDITED ORAL ARGUMENT DENIED AS MOOT.